QO

F|LED

JUN 3 0 2009

NANcY MAYER w+urrmerow cLERK

UNITED STATES DIS'I`RICT COURT 1;43_ gjsm,@y CQURT

FOR THE DISTRICT OF COLUMBIA
Ada R0n-Messer,
Plaillfiff,
v.  Civil Action No.  9 l   

Judges of the U.S. District C0urt
for the District of Columbia in Regular
Active Service et al.,

Defendants.

MEMORANDUM OPINION

The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis.
The application to proceed without prepayment of fees will be granted and the complaint
dismissed as frivolous pursuant to 28 U.S.C. § l9l5(e)(2).

The complaint which sues all the active judges of this court, the clerk of this court, the
president of the United States, the attorney general of the United States, and Sonia Sotomay.
Compl. at l. The complaint states that it seeks a declaratory judgment that the rules and practices
of this court that allow a sua sponte summary dismissal of a complaint are unlawful and deprive
the plaintiff of her constitutional right to petition the court. Ia'. at 2. lt also seeks equitable relief
for alleged fraud upon the court, which caused the court to dismiss her prior action in this court
(Civil Action No. 08-784) against the National Democratic Party and a host of prominent
political figures Id. The complaint also seeks this court to enjoin Sotomayor from involvement
in Civil Action No. 08-784. Id. The complaint alleges that Sotomayor’s nomination was

orchestrated by some of the same prominent political figures (Edward Kennedy, William J.

Clinton, Hillary Rodham Clinton, to name a few) who were named as defendants in Civil Action

No. 08-784, "who offered a seat in the High Court to SOTOMAYOR with intent to influence her
official acts, and to induce her to impede plaintiff`s action against [the defendants in Civil Action
08-784] and plaintiffs action against the United States."

This complaint presents precisely the sort of "fantastic or delusional scenarios" that
warrant dismissal of an action as frivolous. Neitzke v. Wz'lliams, 490 U.S. 319, 328 (1989).
Accordingly, this complaint will be dismissed under 28 U.S.C. § 191 S(e)(Z)(B)(i) (requiring
dismissal of frivolous complaints that are filed by plaintiffs proceeding in forma pauperz`s).

A separate order accompanies this memorandum opinion.

Date:

¢/»/»z

United States District Judge